Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not appear to teach or make obvious the claimed self-rotation cleaning device, comprising an outer housing, an inner housing, a workpiece rotating system, an ultrasonic cleaning system and a fluid perfusion system, wherein the inner housing is arranged in the outer housing in a horizontal direction, a cylindrical cavity is formed inside the inner housing, one end of the inner housing is provided with a sealing cover detachably connected thereto, and an other end is closed; the workpiece rotating system is arranged in the cavity for fixing a member to be cleaned, and realizing self-rotation of the cleaned member by using kinetic energy of the fluid; the ultrasonic cleaning system supplies mechanical energy to the cleaning liquid in the inner housing so as to generate tiny bubbles inside the liquid, and the bubbles peel off residual resin attached to the surface of the cleaned member by means of continuous vibration and burst; the fluid perfusion system provides self-rotation power for the cleaned member on the one hand, and continuously delivers the cleaning liquid to the inside of the cleaned member on the other hand, and the cleaning liquid is carried out after the cleaning.
The prior art does not appear to tach a self-rotation cleaning device with an ultrasonic cleaning system, fluid perfusion system, workpiece rotating system as claimed. Using them individually is taught but there appears to be no teaching or motivation to combine them all especially in a horizontal double housing arrangement as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711